DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3 and the newly added claims 13 – 20 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s amendments filed on May 25, 2021 have been entered.
The rejection under 35 U.S.C. 112(b) of the instant claim 3 as being indefinite for reciting a reference to “Table 1 or Fig. 3” is hereby withdrawn in view of Applicant’s amendment to delete said language in the instant claim.
Regarding the rejection under 35 U.S.C. § 103 of the instant claim 3 as being obvious over Irlinger, Applicant’s remarks have been considered and are addressed below:
	On pages 7 – 9, Applicant notes that Irlinger focuses on basic scientific research, and not on methods of pharmaceutical or cosmetic treatment; nor would it have taught, suggested or otherwise motivated the person of ordinary skill in the art to use malassezione or any other compounds in the treatment of any conditions. Applicant further notes that the Office Action concession that “Irlinger does not explicitly teach the method of using Malassezione to brighten the skin in a subject” constitutes a significant understatement because Irlinger says nothing about treatment or application of compounds in any respect. Applicant also states that Irlinger may be considered to direct the person of ordinary skill in the art away from applying malassezione to humans by suggesting that this compound “may” “contribute to the long-lasting depigmentations observed in pityriasis versicolor”. However, while Irlinger focuses on basic scientific research, it see, page 1481, first paragraph) inhibiting the conversion of L-dopa into a brown pigment in melanocytes in human epidermis preparations, a reaction used as model in the screening for such compounds. While it may/can have a negative effect and contribute to the long-lasting depigmentations observed in pityriasis versicolor (application of compounds to treat a condition), likewise, it can also be used to treat a condition in a patient suffering from hyperpigmentation of the skin. As stated in the office action dated November 25, 2020 (see, page 7), higher levels of melanin can result in a skin “darkening” effect and lower levels of melanin result in a skin “brightening” effect. Since malassezione inhibits the conversion of L-dopa into the brown pigments in melanocytes, it would also lower the production of melanin in the skin, leading to “brightening” of the skin in the subject.
	On pages 9-10, Applicant states that a finding that the present claim 3 would have been obvious rests on impermissible hindsight as a person of ordinary skill in the art would not have arrived at the claimed method without applying hindsight guided by the present application’s disclosure. Applicant also notes that a proper obviousness analysis would identify the motivation in the prior art, as required for a prima facie obviousness finding. See M.P.E.P. §2143 Part I, … (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”. However, it is added that M.P.E.P. §2143 Part I (G) further discusses that “(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; … The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not see, page 2-3), a person having ordinary skill in the art would possess the knowledge of how pigmentation of the skin is effected by the presence/absence of melanin and how malassezione affects the production of melanin in melanocytes. Further, the in vitro activity of malassezione as set forth by Irlinger would provide sufficient guidance to a skilled artisan that said compound would be effective in inhibiting the conversion of L-dopa into brown pigments in melanocytes. Therefore, Applicant’s remarks are not found to be persuasive and the rejection is hereby maintained. The rejection has only been amended to address the claims pending in the instant application.
The provisional nonstatutory double patenting rejections of the instant claim 3 as being anticipated by the copending Applications 16/382,891 and 16/405,127 are hereby withdrawn in view of Applicant’s amendment to limit the scope of the instant claims to the compound in the instantly amended claims.

Terminal Disclaimer
The terminal disclaimer filed on May 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the copending Application 16/549,106 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Objections
Claims 16 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claims 3 and 13 – 15 are rejected under 35 U.S.C. 103 as being obvious over Irlinger et al., Helvetica Chimica Acta (2005), 88: pp. 1472-1485 (Irlinger).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the prior art.
	Irlinger teaches (see, pg. 1481) isolating a compound 12 Malassezione from crude Malassezia, naturally occurring fungi found on skin of animals. The compound 12 Malassezione, an aryl hydrocarbon receptor (AhR) agonist, is presented below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	The instant claim 13 is drawn towards a method for brightening skin in a subject, the method comprising contacting the subject with a composition comprising the compound, or a crystalline form, hydrate, or pharmaceutically or cosmetically acceptable salt thereof”. The instant claim 14 is drawn towards the method of claim 13, wherein the composition is a cosmetic composition and further comprises one or more cosmetically acceptable vehicles, diluents and/or carriers. The instant claim 15 is drawn towards the method of claim 13, wherein the composition is a pharmaceutical composition and further comprises one or more pharmaceutically acceptable vehicles, diluents and/or carriers. Irlinger teaches (see, page 1484) that the compound malassezione was prepared as a colorless solid in the presence of dimethylsulfoxide (DMSO) (cosmetically or pharmaceutically acceptable vehicle, diluent or carrier).
Ascertaining the differences between the prior art and the claims at issue.
	Irlinger does not explicitly teach an embodiment, wherein the compound Malassezione is used to brighten the skin of a subject, as recited in the instant claim 3.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	The instant specification teaches (see, paragraph [0125]) the definition of “skin brightening” as any actual or perceived reduction in skin pigmentation. While Irlinger does not explicit teach the method of using Malassezione to brighten the skin in a subject, it does teach that Malassezione inhibits the conversion of L-dopa into a brown pigment in melanocytes in human samples. Melanocytes are specialized skin cells that are responsible for the production of melanin in the skin. Higher levels of melanin result in a skin “darkening” effect; whereas lower levels of melanin result in a skin “brightening” effect. Since Malassezione inhibits the conversion of L-dopa into the brown pigment in melanocytes, it would effectively also lower the production of melanin in the skin, thereby “brightening” the skin in a subject. Therefore, a person having ordinary skill in the art would have been motivated to administer said compound to a subject with an expectation to brighten the skin of the subject. Hence, the publication by Irlinger et al. renders the instant claims 3 and 13 – 15 prima facie obvious.

Conclusion
Claims 3 and 13 – 15 are rejected.
Claims 16 – 20 are objected.
Claim 1 is withdrawn.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Sagar Patel/Examiner, Art Unit 1626      

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626